Citation Nr: 1813124	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-59 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma.

2. Entitlement to service connection for ileocecal neurodocrine cancer, claimed as gastrointestinal tract carcinoma, to include as due to in-service exposure to ionizing radiation.


ORDER

Entitlement to service connection for basal cell carcinoma is granted.

Entitlement to service connection for gastrointestinal tract carcinoma, to include as due to in-service exposure to ionizing radiation is granted.



FINDINGS OF FACT

1. The Veteran's basal cell carcinoma is related to active service.

2. The Veteran's gastrointestinal tract carcinoma is related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for basal cell carcinoma have been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for gastrointestinal tract carcinoma have been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1998 until March 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2016 and December 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

Entitlement to service connection for basal cell carcinoma

The Veteran contends that he has basal cell carcinoma related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has basal cell carcinoma that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's basal cell carcinoma is etiologically related to the Veteran's active service.

VA records reflect the Veteran with a diagnosis of basal cell carcinoma. 

In an August 2016 private medical letter, Dr. M. P. explained that basal cell carcinoma is an ultraviolet light induced tumor. Noting the Veteran's exposure to ultraviolet light during his military service, Dr. M. P. opined that the Veteran's active service is a very likely contributor to his skin cancer. Providing numerous medical publications, Dr. M. P. further explained that science strongly supports the causal effect of intermittent/intense and prolonged/cumulative ultraviolet in the development of skin cancer.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for basal cell carcinoma and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for basal cell carcinoma is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for ileocecal neurodocrine cancer, claimed as gastrointestinal tract carcinoma, to include as due to in-service exposure to ionizing radiation

The Veteran contends that he has ileocecal neurodocrine cancer (gastrointestinal tract carcinoma) related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has gastrointestinal tract carcinoma that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's gastrointestinal tract carcinoma is etiologically related to the Veteran's active service.

VA records reflect the Veteran with a diagnosis of gastrointestinal tract carcinoma.

The has contended that his gastrointestinal cancer is related to in-service exposure to ionizing radiation; specifically, due to his service aboard a ballistic missile naval submarine.

In regard to ionized radiation exposure, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran. A "radiation-exposed veteran" is one who participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309 (d)(3)(i), (ii) (2017). The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 38 C.F.R. § 3.309 (d)(3)(iv)(A). For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946. 38 C.F.R. § 3.309 (d)(3)(v)(B). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. Nothing in the record establishes, and the Veteran does not contend, that he meets the definition of a "radiation-exposed veteran." Instead, the Veteran contends that the Veteran was exposed to radiation through his work around radar and navigation aboard a naval vessel. Service records reflect the Veteran served as a nuclear engineer officer as well as weapons officer during his active duty. However, the claims folder does not reflect the Veteran having onsite participation as required for presumptive service connection. Service connection for cancer of the stomach on a presumptive basis as a disease specific to radiation-exposed veterans in accordance with 38 C.F.R. § 3.309 (d) is therefore not warranted.

However, if a radiogenic disease (i) first became manifested after service, (ii) cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309 (iii) it is contended the disease is the result of exposure to ionizing radiation in service, a dose assessment is necessary prior to adjudication of the claim. 38 C.F.R. § 3.11 (a). Here, the claims file reflects the Veteran has previously been diagnosed with a radiogenic disease and he avers that the radiogenic disease is a result of exposure to ionizing radiation while in service.

Section 3.311 details the procedures for procuring dose estimates based on claimed exposure. A dose estimate should be obtained in accordance with the instructions in paragraph (a)(2)(iii), which covers certain exposure claims. Paragraph (a)(2)(iii) instructs that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. In this case, the Veteran's DD Form 1141 was requested; and the United States Navy Dosimetry Center (USNDC) reported a radiation finding of .037 Roentgen Equivalent Man (REM) from January 2003 to October 2004. As such, it appears that the relevant, available records have been assembled.

Paragraph (a)(2)(iii) further instructs that these records should be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. In a March 2016 VA Radiation Review, the Deputy Chief Consultant concluded that it is unlikely that the Veteran's gastrointestinal tract cancer was caused by radiation exposure during military service. The medical conclusion was based in part on a position statement from the Health Physics Society, in which opined that dosage below 5 REMs risk of health effects are either too small to be observed or are nonexistent. Subsequently, relying on the March 2016 VA Radiation Review, a March 2016 Advisory opinion from the VA Director of Compensation opined that there is no reasonable possibility the Veteran's gastrointestinal cancer can be attributed to ionizing radiation exposure while in the military service.

In a March 2017 medical letter, the Veteran's treating oncologist, Dr. S. D., explained that after being evaluated by several genetic counselors, the Veteran's gastrointestinal cancer did not appear to be related to a genetic mutation or syndrome. Dr. S. D. further explained that in the absence of genetic mutations, oncologists tend to look for environmental exposures when patients are young as the Veteran develops cancer. Dr. S. D. explained that radioisotopes and nuclear materials are notorious for causing mutations in DNA that can lead to the development of cancer. Dr. S. D. opined that the Veteran's service aboard a naval submarine was a contributing, if not inciting factor into his development a carcinoid tumor that was metastic to multiple lymph nodes in his abdomen.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for gastrointestinal tract carcinoma and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection gastrointestinal tract carcinoma is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [John Berry, Attorney]

Department of Veterans Affairs


